Name: Council Regulation (EEC) No 3324/80 of 18 December 1980 on the determination of import duties on mixtures and sets containing agricultural products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  international trade;  trade
 Date Published: nan

 No L 349/8 Official Journal of the European Communities 23 . 12 . 80 COUNCIL REGULATION (EEC) No 3324/80 of 18 December 1980 on the determination of import duties on mixtures and sets containing agricul ­ tural products , and amending Regulation (EEC) No 950/68 on the Common Customs Tariff with the procedure laid down in Article 26 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (4), as last amended by Regulation (EEC) No 1870/80 (5 ), or in the corresponding Article in other Regulations on the common organization of markets ; Whereas amendments shall therefore be made to the Common Customs Tariff annexed to Regulation (EEC) No 950/68 (6), as last amended by Regulation (EEC) No 3034/80 ( 7), THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 , 43 , 113 and 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas the same rate of import duty is in general applicable to a group of products falling within a specified subheading of the Common Customs Tariff ; whereas the whole range of products classified in a subheading is thus to be taken into consideration when fixing the import duties ; Whereas the application of the normal import duty to mixtures and sets does not always lead to economi ­ cally desirable results ; Whereas the exceptional nature of these mixtures and sets may encourage their manufacture with a view to benefiting from the application of a lower import duty ; Whereas rules should be established to ensure that mixtures and sets can be imported only when the appropriate import duties are applied ; whereas it is unavoidable that the application of such rules in certain cases will result in difficulties for both the administration and for the trade sector ; whereas the rules should be applied only in areas where problems exist or where they are necessary as a precautionary step ; Whereas in respect of mixtures where one of the components represents at least 90 % of the weight, no preventive measures are considered necessary ; Whereas the abovementioned rules may require specific detailed rules of implementation ; whereas such detailed rules should be adopted in accordance HAS ADOPTED THIS REGULATION : Article 1 For the purposes of this Regulation , ' import duty' shall mean customs duties and charges having equiva ­ lent effect as well as agricultural levies and other import charges provided for under the common agri ­ cultural policy or under the specific arrangements applicable to certain goods obtained by processing agricultural products . Article 2 The import duty applicable to mixtures falling within Chapters 2 and 1 1 of the Common Customs Tariff shall be calculated as follows : (a ) in mixtures where one of the components repre ­ sents at least 90 % by weight, the rate applicable to that component applies ; (b) in other mixtures , the rate applicable shall be that of the component which results in the highest amount of import duty . Article 3 The Council , acting by a qualified majority on a pro ­ posal from the Commission , may adopt the necessary measures to make the provisions of Article 2 appli ­ cable to mixtures other than those referred to in the said Article or to goods put up in sets containing agri ­ cultural products . (') OJ No C 189, 26 . 7 . 1980 , p. 3 . ( 2 ) OJ No C 291 , 10 . 1 1 . 1980 , p. 79 . (&lt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (5 ) OJ No L 184, 17 . 7 . 1980 , p. 1 . (6) OJ No L 172, 22 . 7 . 1968 , p. 1 . ( 7 ) OJ No L 323 , 29 . 11 . 1980 , p. 7 . (3 ) Opinion delivered on 19 November 1980 (not yet published in the Official Journal). 23 . 12. 80 Official Journal of the European Communities No L 349 /9 Article 4 Without prejudice to Regulation (EEC) No 97/69 ( ! ), and if the need arises, detailed rules for the applica ­ tion of this Regulation , and, in particular, methods of analysis , shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 or in the corresponding Article in other Regulations on the common organization of markets . Article 5 The following text shall be added to the Common Customs Tariff annexed to Regulation (EEC) No 950/68 as Additional Note 5 to Chapter 2 and as Addi ­ tional Note 3 to Chapter 1 1 : In accordance with Regulation (EEC) No 3324/80 , the import duty applicable to mixtures falling within this Chapter shall be calculated as follows : (a) in mixtures where one of the components represents at least 90 % by weight, the rate applicable to that component applies ; (b) in other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty .' Article 6 This Regulation shall enter into force on 1 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1980 . For the Council The President C. NEY (') OJ No L 14, 21 . 1969 , p. 1 .